DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the string" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-8 discloses “the elastic latch” and “the projection portion,” which is unclear to Examiner if Applicant is referring to the elastic latch and the projection portion of the first or second locking portion.
Claim 12 recites the limitation "the first string penetration hole portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the string engaging portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the engaging portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the string engaging portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the string engaging portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the second fitting coupling portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the entire bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanagh et al. (U.S. 9,629,417).
As for Claim 1, Cavanagh discloses a string tightening device comprising:
a base (704) where a first locking portion (711) is provided;
a lower rotation member (706) that is disposed in the base and moves a predetermined distance in a direction of separation from the base or the opposite direction thereof (see Figs. 7a-7D); and
an upper rotation member (702) coupled to the lower rotation member, including a second locking portion (713) corresponding to the first locking portion, and rotating only in one direction when the first locking portion and the second locking portion are closely attached (se Figs. 7C-7D),
wherein the lower rotation member or the upper rotation member is provided with an inner housing portion (body of spool 706) where the string is wound,
the base is provided with a first projection portion (717) that is concave along an internal circumferential direction of a lower end portion thereof (see Fig. 7B), and
a portion of the lower rotation member (aperture of spool 706) is caught by the first projection portion and thus movement is limited to a certain distance or less along a direction parallel to a rotation axis of the lower rotation member (see Figs. 7C-7D).
[Claim 2]
The string tightening device of claim 1, wherein the lower rotation member comprises a second projection portion (flange of spool 706) corresponding to the first projection portion along an external circumferential surface.
[Claim 3]
The string tightening device of claim 1, wherein the base and the upper rotation member comprise a rotation unit position adjusting portion (710) that is provided in portions facing each other and maintaining the first locking portion and the second locking portion in a closely attached state or in a separated state.

[Claim 4]
The string tightening device of claim 3, wherein the rotation unit position adjusting portion is formed of a first protrusion portion (712) provided in the base and a second protrusion portion provided in the upper rotation member (714), while being adjacent to the first protrusion portion.
[Claim 5]
The string tightening device of claim 4, wherein the first protrusion portion is formed in an outer direction along an external circumferential surface of the base (see Figs. 7C-7D), and
the second protrusion portion is formed along an internal circumferential surface of the upper rotation member, facing the external circumferential surface of the base when the upper rotation member is disposed while surrounding a part of the external circumferential surface of the base (see Figs. 7C-7D).
[Claim 6]
The string tightening device of claim 1, wherein the first locking portion is formed of an elastic latch or a plurality of protection portions (see Figs. 7C-7D), and
the second locking portion is formed of another projection portion or elastic latch caught by the elastic latch or the plurality of projection portions of the first locking portion (see Figs. 7C-7D).
[Claim 7]
The string tightening device of claim 6, wherein the elastic latch is formed of an elastic body and of which one end is a free end (see Figs. 7C-7D), and
the projection portion is formed in the shape of gear teeth arranged at a regular interval along the circumferential direction (see Figs. 7C-7D).
[Claim 8]
The string tightening device of claim 7, wherein the elastic latch extends from one end of the base and an elastic force is applied in a direction facing one side of the upper rotation member (see Figs. 7C-7D), and
the projection portion is formed in a side of the upper rotation member, facing the elastic member, and forms an inclined surface such that the upper rotation member rotates only in one direction when the free end portion of the elastic latch is closely attached (see Figs. 7C-7D).
[Claim 9] 
The string tightening device of claim 1, wherein the base comprises:
an outer housing portion (outer housing of 704) formed in the shape of a cylinder; and
a coupling extension portion (222) extending in a radial direction from the outer housing portion.
[Claim 10]
The string tightening device of claim 9, wherein the coupling extension portion is formed of a synthetic resin and is coupled to footwear by sewing or an adhesive (see Fig. 1).
[Claim 11]
The string tightening device of claim 9, wherein the outer housing portion comprises a first string penetration hole portions  (226a-b) through which the string passes while penetrating a wall surface.

[Claim 12]
The string tightening device of claim 11, wherein the outer housing portion comprises a string guide portion (guide walls of holes 226a-b) provided at the periphery of the first string penetration hole portion and prevents the string from interfering with the upper rotation member.

[Claim 13] The string tightening device of claim 1, wherein the lower rotation member comprises:
a plate portion (bottom flange of 706); and
an inner housing portion (central body of 706) provided in the shape of a cylinder in the plate portion.
[Claim 14]
The sting tightening device of claim 13, wherein the inner housing portion comprises a second string penetration hole portion (aperture in 230)  in which a groove is provided at a wall surface thereof such that the string passes therethrough (see Fig. 4).
[Claim 15]
The string tightening device of claim 1, wherein the lower rotation member comprises a plurality of first fitting coupling portions (712), and
the upper rotation member comprises second fitting coupling portions (714) coupled to the first fitting coupling portions.
[Claim 16]
The string tightening device of claim 1, wherein the upper rotation member is integrally formed with the string engaging portion (see Figs. 7A-7D). 
[Claim 17]
The string tightening device of claim 16, wherein, when a portion of the string engaging portion, coupled to the upper rotation member, is a fixed end and the opposite side thereof is a free end, the string engaging portion is formed in the shape of a taper of which a diameter of the free end is decreased, and comprises at least one or more of third string penetration hole portions through which a string is penetrated (see Figs. 7A-7D).
[Claim 18]
The string tightening device of claim 1, wherein the lower rotation member is integrally formed with the inner housing portion (see Figs. 7C-7D).
[Claim 19]
The string tightening device of claim 1, wherein the upper rotation member comprises a string engaging portion (710) coupled by an engaging member (716). 
[Claim 20]
The string tightening device of claim 9, wherein the coupling extension portion comprises a fourth string penetration hole portion (226a-b) formed in the shape of a divided groove in a portion thereof.
[Claim 21]
The string tightening device of claim 9, wherein the coupling extension portion extends from a middle portion of an external circumferential surface of the outer housing portion while maintaining a constant distance from the bottom surface with reference to the entire height of the outer housing portion (see Figs. 1-4).
[Claim 22]
The string tightening device of claim 1, wherein the base is formed of a pillar portion (704) and a coupling extension portion (222), and
the pillar portion and the coupling extension portion are coupled by the engaging portion (see Figs. 7A-7D).
[Claim 23]
The string tightening device of claim 1, wherein the upper rotation member is fixed to the string engaging portion through screw-coupling (see Figs. 7A-7D). [Claim 24]
The string tightening device of claim 1, wherein the upper rotation member is fit-coupled with the string engaging portion, and a fitting member (716) that closes the string engaging portion is coupled to an upper portion of the upper rotation member (see Figs. 7A-7D).
[Claim 25]
The string tightening device of claim 1, wherein the lower rotation member is integrally formed with the second fitting coupling portion, and the second fitting coupling portion is fit-coupled to an upper rotation member or a string engaging portion (see Figs. 7A-7D).
[Claim 26]
The string tightening device of claim 22, wherein the base comprises a closed portion of which the entire bottom surface that forms a coupling extension portion or a portion facing the lower rotation member is closed (see Figs. 7A-7D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID M UPCHURCH/Examiner, Art Unit 3677